Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/17/22 is acknowledged.

Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-6, the phrase “a plurality of said spindles” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of workpiece-holding spindles” is assumed.
In claim 1, line 7, the phrase “said spindles” lacks proper antecedent basis.  For the purpose of examination, the phrase “said plurality of workpiece-holding spindles” is assumed.
In claim 1, line 8, the phrase “said trays” lacks proper antecedent basis.  For the purpose of examination, the phrase “said plurality of trays” is assumed.
In claim 1, line 10, the phrase “the spindles” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of workpiece-holding spindles” is assumed.
In claim 1, lines 10-11 in the phrase “a transfer assembly operating on the spindles to pick them up from the trays on the feeding path and transfer them to the decoration module” with the pronoun “them” makes the claim unclear.  For the purpose of examination, “a transfer assembly operating to pick the plurality of workpiece-holding spindles up from the plurality of trays on the feeding path and transfer the plurality of workpiece-holding spindles to the decoration module”
In claim 1, lines 10-11, the phrase “the trays” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of trays” is assumed.
In claim 1, line 13, the phrase “the spindles” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of workpiece-holding spindles” is assumed.
In claim 1, line 15, the phrase “the spindles” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of workpiece-holding spindles” is assumed.
In claim 2, line 3, the phrase “the spindles” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of workpiece-holding spindles” is assumed.
In claim 3, line 2, the phrase “the spindles” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of workpiece-holding spindles” is assumed.
In claim 3, line 3, the phrase “the trays” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of trays” is assumed.
In claim 4, lines 3,4 & 5 each, the phrase “the spindles” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of workpiece-holding spindles” is assumed.
In claim 6, lines 5-6, the phrase “the spindles” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of workpiece-holding spindles” is assumed.
In claim 7, line 4, the phrase “the spindle” lacks proper antecedent basis.  For the purpose of examination, the phrase “each of the plurality of workpiece-holding spindles” is assumed.
In claim 8, line 3, the use of the word “they” makes the claim unclear.  For the purpose of examination, the phrase “the pair of respectively parallel contrast rollers” is assumed.
In claim 8, line 4, the phrase “the spindle” lacks proper antecedent basis.  For the purpose of examination, the phrase “each of the plurality of workpiece-holding spindles” is assumed.
In claim 9, line 4, the phrase “the spindle” lacks proper antecedent basis.  For the purpose of examination, the phrase “each of the plurality of workpiece-holding spindles” is assumed.
In claim 10, lines 5 and 7, the phrase “the spindles” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of workpiece-holding spindles” is assumed.
In claim 12, lines 3 and 4-5, the phrase “the spindles” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of workpiece-holding spindles” is assumed.
In claim 12, line 5, the phrase “the tray” lacks proper antecedent basis.  For the purpose of examination, the phrase “each one of the plurality of trays” is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP-3,603,818 A1.
As to claim 1, EP’818 discloses (see Figs 1-3) an apparatus for the application of surface treatments on articles, including: a plurality of workpiece-holding spindles (3), each configured to engage an article (2) being processed; a plurality of trays (4), each arranged to removably engage a plurality of workpiece-holding spindles (3); a decoration module (station 13) carrying a handler (see Figs 1-2 for carriage 22, supporting tray 4) of the plurality of workpiece-holding spindles (3); a feeding line (supply line 16) carrying devices for moving the plurality of trays (4), and extending along a feeding path (P) passing near the decoration module (13); a transfer assembly (12, 14) operated to pick the plurality of spindles up from the plurality of trays on the feeding path (movement path 16) and transfer them to the decoration module (along the movement path P); at least one treatment unit (see para [0052] for other work stations, such as a drying station) operating along the decoration module to apply a decorative treatment to the articles carried by the plurality of work-holding spindles; a painting module (transport assembly 17, booth 23, adjustment devices 34 and nozzles 33a, 33b) operatively connected with the feeding line (16) for painting the articles (2) carried by the plurality of work-holding spindles (3).
Regarding claim 2, in EP’818 the transfer assembly (12, 14) is configured to operate in the absence of contact between the transfer assembly itself and the articles engaged on the plurality of work-holding spindles (since articles load and unloaded on/from trays).
As to claim 3, in EP’818 the transfer assembly (12, 14) is capable of reciprocally move the spindles from a reciprocal initial interaxle spacing detectable on the tray, to a reciprocal final interaxle spacing detectable at the decoration module (as transport assembly 17 translates the tray 4, see para [0054]) 

Allowable Subject Matter
Claims 4-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: As to claims 4-6, Pergo (US 2019/0047006A1) teaches (see Figs 3-4) spindles (holding members removed from respective tray with support pins (8).   EP’818 lacks teaching regarding the specifics to the handler, wherein the handler of the decoration module carries a plurality of posts each configured to engage one of the spindles and comprising a centering member slidably engageable with one of the spindles along a geometric axis of the spindle, and locking members of the respective spindle on the centering member.  Further, the prior art, whether taken alone or in combination, fails to disclose or suggest the particular arrangement of these parts as required by the claims 7-14: wherein the decoration module comprises at least one abutment assembly opposed to said treatment unit and operating against the article carried by the spindle to counteract thrust actions transmitted to the article itself on the action of the treatment unit (as to claims 7-8); wherein the treatment unit comprises at least one printing group having a printing matrix operating against the article in radial thrust relation to the geometric axis of the spindle, and a laser engraving unit operating along the decoration module downstream of the printing group, to remove portions of a decorative layer applied on the article by the printing group itself (as to claim 9); and wherein the transfer assembly comprises: a first manipulator configured to simultaneously pick up a plurality of spindles from one of said trays; a continuous conveyor configured to receive the spindles from the first manipulator; a second manipulator configured to individually transfer the spindles from the continuous conveyor to the decoration module (as to claims 10-14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/